Title: Thomas Jefferson to John Armstrong, 14 March 1819
From: Jefferson, Thomas
To: Armstrong, John


          
            Dear Sir
             Monticello Mar. 14. 19. 
          
          Your favor of the 1st inst. is recieved. in the case of Genl Kosciuzko, he having lived & died in Switzerland, his executor living in Virginia, the trust as to the mass of his property being to be executed there, and his bona notibilia being in the treasury of the US. I thought it best to ask the advice of the Atty Gen. of the US. as to the court before which, if the probat was admitted, the Treasury would think it authoritative. it is but lately I have recieved his opinion that it may be proved in the court of the district in which I live. that court does not sit till the 5th of May. I shall then prove the will and get the administration, with the will annexed, committed to Genl Cocke, my friend & neighbor, & the most diligent, correct and worthy man in the world. in the mean time mr Zeltner of Soleure the friend in whose house the General lived & died, has forwarded to me a claim to the whole property of the General, founded on some instrument which he has neither forwarded nor explained to me. I suspect it will be found to be confined to his property in Europe; as the General in his last letter to me expressed the continuance of his object as to his property here. should his bequest to Zeltner extend to the US. still, your son & he claiming equally under voluntary instruments, a question may be arise whether the latter revokes the former. as soon as the will is proved, Genl Cocke & myself will have due consideration taken on this subject, and you shall hear from one of us. in the mean time perhaps Zeltner may forward me the instrument on which he claims. I salute you sincerely with friendship and respect.
          
             Th: Jefferson 
          
        